Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 16, 2022, claims 1, 3-12, 16, 20, 26, 27, and 30 has been amended, claims 28 and 29 has been cancelled, claims 31 and 32 are new, and claims 1-27 and 30-32 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 paragraphs 2 -  page 10 (all), filed May 16, 2022, with respect to claims 1-27 and 30-32 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … The Office Action cites Intel474 in alleged support of most aspects of independent claim 1 including the above-highlighted aspects. See, Office Action, page 3. The Office Action alleges that Intel474 discloses "[i]f UE supporting DAPS HO, indicates that the UE is not capable of supporting simultaneous UL transmission to source and target cell, UE will drop transmission of source cell if UL transmissions of source and target cell overlap in time." See, id. Thus, the Office 8 
Action only alleges that Inte1474 discloses that the UE is not capable of supporting simultaneous UL transmission to source and target cell, but the Office Action fails to show where Inte1474 discloses or suggests at least "output for transmission, to a source cell, a capability indicating whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS)- based handover (HO) is supported," as recited in independent claim 1. In particular, to the extent Inte1474 discloses the UE transmitting any sort of UE capability, Inte1474 only discloses the UE transmitting an indication that the UE is not capable of supporting simultaneous transmission to source and target cell. See, Inte1474, page 5, lines 13-15. This indication in Inte1474 is not the same as a capability indicating whether "cancelling uplink transmission ... is supported," as generally recited in independent claim 1. Rather, an indication of whether or not the UE is capable of supporting simultaneous transmission, as disclosed in Inte1474, does not correspond to an indication of whether the UE supports cancelling an uplink transmission, much less an indication of "whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS) -based handover (HO) is supported," as generally recited in independent claim 1. For at least these reasons, the UE in Inte1474 and independent claim 1 recite outputting for transmission completely different capabilities or indications. Accordingly, Inte1474 fails to disclose or suggest all aspects recited in independent claim 1. Kim and Intel200 are also completely silent regarding at least these aspects of independent claim 1. 
For at least these reasons, independent claim 1 is patentable over the art of record. Independent claim 17 recites similar aspects of "outputting for transmission to a source cell, a capability indicating whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS)-based handover (HO) is supported." Independent claims 11 and 27 recite similar aspects of receiving the capability, namely obtain or obtaining, "from a user equipment (UE), a capability indicating whether cancelling uplink transmission from a source cell in dual active protocol stack (DAPS)-based handover (HO) is supported." Accordingly, independent claims 11, 17, and 27 are also patentable over the art of record for similar reasons as independent claim 1. Therefore, it is requested that the rejection of independent claims 1, 11, 17, and 27 be withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Intel474 clearly teaches output for transmission, to a source cell, a capability indicating whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS)-based handover (HO) is supported (see,  page 5, lines 12-14, "when  UE supporting DAPS HO, indicates that UE is not capable of supporting simultaneous UL transmission to source and target cell, UE will drop transmission of source cell {output for transmission, to a source cell} when  UL transmissions of source and target cell overlap in time" /a capability indicating whether cancelling uplink transmission to the source cell, otherwise the UE transmits UL signals/to both source and target cell in DAPS HO, see also page 4, lines 1-8, 15-20, UE  is required to cancel source cell UL overlapping with semi-static target cell UL and a UE  is required  to cancel source cell UL overlapping with dynamic target cell UL if the appropriate timeline condition is met, clearly this is an indication that the UE supports cancelling uplink transmission to the source cell); and Kim teaches cause the apparatus to:  output for transmission, to a source cell, uplink transmission to the source cell in dual active protocol stack (DAPS)-based handover (HO) (see para. 0172-0176, the simultaneous service is a handover scheme using radio protocol layers (or stack) dually activated in the source cell and the target cell for the handover terminal (i.e., dual active protocol layer handover or dual active protocol stack handover, and per para. 0166, the terminal 702 may transfer capability information to the serving cell 701-1, the capability information informing that the terminal 702 is a terminal capable of simultaneously receiving services from two cells in terms of the mobility function support). 

Under the broadest reasonable interpretation, the  combination of the systems as disclosed by Intel474 and Kim reads upon “output for transmission, to a source cell, a capability indicating whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS) based handover (HO) is supported; obtain, from the source cell, an uplink grant scheduling a first uplink transmission during the DAPS-based HO; and if  the first uplink transmission overlaps with a second uplink transmission scheduled by a target cell, cancel at least a portion of the first uplink transmission.” as recites in the claim.

Regarding claim 1, the applicant further argued that, see page 8 paragraph 5 – page 10 paragraphs 1, “ … Dependent claims 2-10, 12-16, 18-26, and 28-30 are also allowable at least based on their respective dependency to the above discussed independent claims 1, 11, 17, and 27 and because they recite a combination of subject matter that has not been shown as disclosed or suggested by the cited references. For example, dependent claims 10, 16, 26, and 30 recite "wherein the capability indicates, per band combination for inter-frequency DAPS-based HO, whether cancelling uplink transmission to the source cell is supported." The Office Action cites Intel200 in alleged support of such aspects. Inte1200, as cited, only discloses DAPS-HO capability reported per band combination and . See, Inte1200, page 4, line 33. Inte1200, as cited, also discloses "DAPS-HO allows for UEs that support dynamic power sharing to drop (or cancel) transmissions." See, Inte1200, page 5, line 22. Inte1200, however, fails to disclose or suggest "the capability indicates, per band combination for inter-frequency DAPS-based HO," as recited in claims 10, 16, 26, and 30. Rather, the DAPS-HO capability in Intel200 is only capability related to DAPS-HO, but not to cancelling uplink transmission. In addition, the UEs supporting power sharing in Intel200 are not disclosed or suggested as transmitting such a capability that "indicates, per band combination for inter-frequency DAPS-based HO," as recited in claims 10, 16, 26, and 30. 
For at least the above reasons, it is requested that rejection of dependent claims 2-10, 12- 16, 18-26, and 28-30 be withdrawn as well.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 10, Intel1200 teaches  wherein the capability indicates, per band combination for inter-frequency DAPS-based HO, whether cancelling uplink transmission to the source cell (see pages 4-5, 2.3 Capability signalling for DAPS HO is reported per band; see also section 2.5, “Conditions for uplink cancellation in UL DAPS HO”, and pages 7-8, 2.6 Definition of intra-band and inter-band for DAPS-HO).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 11-13, 17-20, 27, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Intel474 (INTEL CORPORATION: "Summary of Thursday offline discussion on physical layer aspects of NR mobility enhancement", R1-1913474 - 3GPP, 2019-11), and further in view of Kim (US Pub. No.: 2020/0288359).

As per claim 1, Intel474 disclose  An apparatus for wireless communication (see page 1, section 1, (page 1,1. Introduction, In this contribution, we summarize issues identified by submitted 
contributions on NR mobility enhancement in RAN1 #99, see page 5, UE), comprising: 
one or more processors (see page 5, UE with CPU/ a processor), configured to cause the apparatus to: 
output for transmission, to a source cell, a capability indicating whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS)-based handover (HO) is supported (see,  page 5, lines 12-14, "when  UE supporting DAPS HO, indicates that UE is not capable of supporting simultaneous UL transmission to source and target cell, UE will drop transmission of source cell {output for transmission, to a source cell} when  UL transmissions of source and target cell overlap in time" /a capability indicating whether cancelling uplink transmission to the source cell, otherwise the UE transmits UL signals/to both source and target cell in DAPS HO, see also page 4, lines 1-8, 15-20, UE  is required to cancel source cell UL overlapping with semi-static target cell UL. A UE  is required  to cancel source cell UL overlapping with dynamic target cell UL if the appropriate timeline condition is met); 
receive, from the source cell, an uplink grant scheduling a first uplink transmission during the DAPS-based HO (page 3, lines 18-19, "When an uplink grant indicating the HARO new transmission is received in the source link after UL data switching, the UE is expected to perform the corresponding UL transmission accordingly''; page 4, lines 40-42,  "there are situations where UE might not be aware of UL collision even though UE has already started transmitting signals to source cell in the collision case (Case 1 of figure below).This is primarily due to DC/ processing time and UL transmission preparation time."; page 5, Figure 1)); and 
where the first uplink transmission overlaps with a second uplink transmission scheduled by a target cell, cancel at least a portion of the first uplink transmission (see page 4, lines 19-21; "Alt2: A UE is required to cancel source cell UL overlapping with semi-static target cell UL.A UE is required to cancel source cell UL overlapping with dynamic target cell UL if the appropriate timeline condition is met."; page 5, lines 10-11, "UL transmission dropping when UL transmission of signals/channels to source and target cell collide should apply to all combination of UL channel/signals (i.e. prioritize target)).

Although Intel474 disclose a UE configured to cause the apparatus to:  output for transmission, to a source cell, a capability indicating whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS)-based handover (HO);

Intel474 however does not explicitly disclose the apparatus comprising: one or more processors, configured to execute the instructions;

Kim however disclose an apparatus (see Fig.1, Fig.2, Fig.11, a terminal 702) comprising: one or more processors (see Fig.1, Fig.2, processor 210, see para. 0056, 0058), configured to execute instructions (see para, 0056-0059, the processor 210 execute a program stored in at least one of the memory 220 and the storage device 260. The processor 210 is refer to a central processing unit (CPU), a graphics processing unit (GPU), or a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed) and cause the apparatus to:  output for transmission, to a source cell, uplink transmission to the source cell in dual active protocol stack (DAPS)-based handover (HO) (see para. 0172-0176, the simultaneous service is a handover scheme using radio protocol layers (or stack) dually activated in the source cell and the target cell for the handover terminal (i.e., dual active protocol layer handover or dual active protocol stack handover, and per para. 0166, the terminal 702 transfer capability information to the serving cell 701-1, the capability information informing that the terminal 702 is a terminal capable of simultaneously receiving services from two cells in terms of the mobility function support).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an apparatus comprising: one or more processors, configured to execute the instructions; as taught by Kim, in the system of Intel474, so that in a mobile communication system, mobility support and radio link management functions for guaranteeing service continuity is provided, see Kim, paragraphs 25-28.

As per claim 11, corresponds from the side of an apparatus of a network, claim 11 is rejected the same way as claim 1.
As per claim 17, claim 17 is rejected the same way as claim 1.
As per claim 27, corresponds from the side of an apparatus of a network, claim 27 is rejected the same way as claim 1.

As per claim 2, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the first uplink transmission and the second uplink transmission are in overlapping time resources (see page 5, lines 12-14, If UE supporting DAPS HO, indicates that UE is not capable of supporting simultaneous UL transmission to source and target cell, UE will drop transmission of source cell if UL transmissions of source and target cell overlap in time. Otherwise, UE transmits UL signals/channels to both source and target cell in DAPS HO).

As per claim 13, claim 13 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 2.

As per claim 3, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the one or more processors further cause the apparatus to cancel at least the portion of the first uplink transmission based on a cancellation timeline (see page 3, line 38 – page 4 line 21, a UE is required to cancel source cell UL overlapping with semi-static target cell UL. AUE  is required to cancel source cell UL overlapping with dynamic target cell UL if the appropriate timeline condition is met).

As per claim 19, claim 19 is rejected the same way as claim 3.

As per claim 4, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the one or more processors further cause the apparatus to, if the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is supported, transmit the second uplink transmission to the target cell (see page 4 lines 19-21, page 5 lines 10-11, UE transmits UL signals/channels to both source and target cell in DAPS HO).

As per claim 20, claim 20 is rejected the same way as claim 4.

As per claim 12, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the one or more processors are further configured to, where the capability indicates that cancelling uplink transmission from the source cell in DAPS-based HO is not supported, refrain from scheduling, for the UE, the uplink transmission where the uplink transmission overlaps with a second uplink transmission scheduled by a target cell for the UE during the DAPS-based HO (see page 4, lines 1-8, the UE drops UL transmissions to the source cell if a collision occurs for all combinations of UL channels/signals, and UL transmission dropping should apply to all combination of UL channel/signals).
As per claim 31, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Kim further disclose the apparatus comprising a transceiver (see Fig. 2, Fig. 7, transceiver 230) that is configured to at least one of transmit the capability or receive the uplink grant (see para. 0116, the terminal 702 transfer capability information to the serving cell 701-1, the capability information informing that the terminal 702 is a terminal capable of simultaneously receiving services from two cells in terms of the mobility function support), wherein the apparatus is configured as a user equipment (UE) (see Fig. 2, Fig. 7, a terminal 702, see also para. see para, 0056-0059).

As per claim 32, the combination of Intel474 and Kim disclose the apparatus of claim 11.

Kim further disclose the apparatus comprising a transceiver (see Fig. 2, Fig. 7, transceiver 230) that is configured to receive the capability (see para. 0166, the terminal 702 establishing a connection with the serving cell 701-1 and report, to the serving cell 701-1, the capability information informing that the terminal 702 is a terminal capable of simultaneously receiving services from two cells / receive the capability), wherein the apparatus is configured as a base station (see Fig. 2, Fig. 7, a serving cell 701-1, see also para. see para, 0056-0059).

Claims 5-10, 14-16, 21-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Intel474 (INTEL CORPORATION: "Summary of Thursday offline discussion on physical layer aspects of NR mobility enhancement", R1-1913474 - 3GPP, 2019-11), in view of Kim (US Pub. No.: 2020/0288359), and further in view of Intel200 (INTEL CORPORATION:  "Issue Summary for NR Mobility Enhancements",R1-2001200 -  3GPP, 2020-02).

As per claim 5, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors further cause the apparatus to cancel at least the portion of the first uplink transmission where the apparatus does not indicate a second capability for power sharing.

Intel200 however disclose wherein one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not indicate a second capability for power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not indicate a second capability for power sharing, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 6, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not receive an indication of power sharing.

Intel200 however disclose wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not receive an indication of power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not receive an indication of power sharing, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 7, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors further cause the apparatus to, if the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error.

Intel200 however disclose wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 8, the combination of Intel474, Kim and Intel200 disclose the apparatus of claim 7.

Intel200 further disclose wherein the one or more processors further cause the apparatus to indicate the configuration error where the apparatus does not indicate a second capability for power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

As per claim 9, the combination of Intel474, Kim and Intel200 disclose the apparatus of claim 7.

Intel200 further disclose wherein the one or more processors further cause the apparatus to indicate the configuration error where the apparatus does not receive an indication of power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

As per claim 10, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose wherein the capability indicates, per band combination for inter-frequency DAPS based  HO  (see page 4 lines 7-12, UL transmission collision does not apply to all band combination scenarios that UE has indicated support of simultaneous UL transmission (as part of DAPS HO UE capability). In may include inter-frequency intra-band and inter-frequency inter-band scenarios)

The combination of Intel474 and Kim however does not explicitly disclose wherein the capability indicates, per band combination for inter-frequency DAPS-based HO, whether cancelling uplink transmission to the source cell.

Intel200 however disclose wherein the capability indicates, per band combination for inter-frequency DAPS-based HO, whether cancelling uplink transmission to the source cell (see pages 4-5, 2.3 Capability signalling for DAPS- HO; pages 7-8, 2.6 Definition of intra-band and inter-band for DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the capability indicates, per band combination for inter-frequency DAPS-based HO, whether cancelling uplink transmission to the source cell, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 16, claim 16 is rejected the same way as claim 10.
As per claim 26, claim 26 is rejected the same way as claim 10.
As per claim 30, claim 30 is rejected the same way as claim 10.

As per claim 14, the combination of Intel474 and Kim disclose the apparatus of claim 12.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors are configured to refrain from scheduling the uplink transmission where the UE transmits a second capability for power sharing.

Intel200 however disclose wherein the one or more processors further cause the apparatus refrain from scheduling the uplink transmission where the UE transmits a second capability for power sharing (see pages 5-6, 2.4 Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 15, the combination of Intel474 and Kim disclose the apparatus of claim 12.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors further cause the apparatus to refrain from scheduling the uplink transmission where the apparatus transmits, to the UE, an indication of power sharing.

Intel200 however disclose wherein the one or more processors are configured to refrain from scheduling the uplink transmission where the apparatus transmits, to the UE, an indication of power sharing (see pages 5-6, 2.4 Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Pub. No.:2020/0314716) – see Fig.2, para. 12-14, 161-174, “ FIG. 14 shows an example of a state of source protocol and target protocol for a DAPS handover after RAR and a release of the source RAN node to which technical features of the present disclosure can be applied.  Referring to FIG. 14, after a UE performing the DAPS handover has received a random access response (RAR), both of the source protocol and the target protocol may exist. Also, both of the source key and the target key may exist. The source protocol and the source key may be used to receive/transmit data from/to the source RAN node. Further, target protocol and target key may be used to receive/transmit data from/to the target RAN node.
Sebire (US Pub. No.:2021/0282002) – “Moreover, there may be provided a handover, such as a Dual Active Protocol Stack (DAPS) handover developed as part of 3GPP Release 16. The DAPS handover refers to a handover that aims to minimize the user data interruption time during a handover by allowing UE to be remain connected to and scheduled by the source cell while initiating connection to the target cell, and only dropping the source cell connection after the target cell connection is operational. DAPS may allow near zero millisecond interruption time for handovers. During the DAPS handover, each of the UE's DRBs (which is configured with DAPS) may be temporarily associated with two RLC entities, one RLC entity associated with a source cell and the other RLC entity associated with a target cell. The DRBs configured with DAPS may count twice, for example, towards the UE's DRBs limit due to the duplicated processing load over the protocol stacks. Apart from packet duplication and DAPS, additional RLC entities may be configured for other purposes as well. In some example embodiments, there is provided a new UE capability that signals to the network count information regarding the RLC entities the UE is capable of handling for operations such as packet duplication and/or DAPS. For example, the UE may signal to the network (e.g., a base station, gNB, eNB, a core network node, and/or the like) the UE capabilities with respect to the number of RLC entities the UE is capable of handling. This amount may be an additional amount of RLC entities. For example, the UE may signal to the network that the UE is capable of handling 8 additional RLC entities for packet duplication and/or DAPS”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469